PER CURIAM.
Clark filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a) in sixteen different cases. He alleged that his sentencing hearing was procedurally defective and that his plea was involuntary. Neither of these claims is cognizable in a Rule 3.800(a) motion. See Hope v. State, 766 So.2d 343 (Fla. 5th DCA 2000); Abdullah v. State, 679 So.2d 846 (Fla. 5th DCA 1996). Furthermore, as the trial court observed, the claims would be untimely if raised pursuant to Florida Rule of Criminal Procedure 3.850.
AFFIRMED.
SAWAYA, MONACO and EVANDER, JJ., concur.